DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uenosono et al. US 9960515 (“Uenosono”).  Per claim 11, Uenosono discloses a contact carrier (11,15) 
suitable for receiving (i.e., capable of receiving) and fastening a plug contact, which has a crimp connection and a central collar having a connection-side chamfer, 
wherein the contact carrier has a mating side (left side in figure 2) and, opposite thereof, a connection side (right side in figure 2), and wherein the contact carrier includes an insulating body 11, a holding plate (15) configured to be mounted on the insulating body on the 
wherein the latching element is a component of the insulating body and wherein the holding plate has at least one locking element 45, which, in a mounted state, fixes the latching element in the position latching the plug contact in place and prevents the latching element  from transferring to the position releasing the plug contact.
Per claim 17, the holding plate can be latched on the insulating body in two different positions, namely in an assembly position (figures 3A-3B) and a locking position (figure 2),
wherein, in the assembly position, the plug contact can be inserted and latched in the contact carrier on the connection side, and
wherein the locking position corresponds to the mounted state in which the latching element, by means of the locking element, is fixed in its position latching the plug contact in place and the plug contact is thus finally held in the contact carrier in a stable manner.
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Uenosono.  Regarding claim 20, Uenosono discloses a method for mounting a plug contact (comparable to terminal 13) in a contact carrier, comprising: providing the contact carrier as claimed in claim 17; 
latching the holding plate on the insulating body in its assembly position (col. 6, lines 35-45); 
inserting the plug contact into the insulating body, which plug contact is crimped to an electrical stranded conductor on the connection side (col. 6, lines 54-65);
 detachably latching the plug contact on the at least one latching element by means of its central collar; 

To the extent that Uenosono does not disclose that the method for mounting a plug contact uses a contact with a chamfered central collar, it would have been obvious that the same method for mounting could be used for mounting a contact with a chamfered central collar with no changes to the steps of the method.
Allowable Subject Matter
Claims 12-16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose the as claimed, including (regarding claim 12) that locking element is a locking sleeve, which, in the mounted state, is arranged with force fit between the at least one latching element and an inner surface of a through opening of the insulating body or (regarding claim 18) that the holding plate has at least one fastening plate having two latching windows as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833